NO. 07-04-0316-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   OCTOBER 29, 2004

                          ______________________________


                         BRANDON R. MONDINE, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2003-404,348; HONORABLE CECIL G. PURYEAR, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Brandon R. Mondine appeals his conviction for possession of a controlled

substance with intent to deliver. He filed a timely pro se notice of appeal and “Pauper’s

Oath for Appeal” with the trial court on June 4, 2004. After appellant filed his notice of

appeal, the trial court ordered that the record for appeal be prepared and filed at no cost

to appellant. In a letter received by the clerk of this court appellant states that he has no
funds to hire an attorney and requests assistance in obtaining appointment of counsel on

appeal.


       Appellant pled guilty in accordance with a plea bargain and confessed to the

accusations in the indictment. Upon determining that his plea was knowing and voluntary,

the trial court found him guilty of the offense and assessed punishment within the range

recommended by the prosecutor. As part of the bargain, appellant also waived his right to

appeal.


       Rule 25.2 of the Texas Rules of Appellate Procedure requires the trial court to certify

whether or not the appellant has the right to appeal. In a plea bargain case in which the

defendant’s plea is guilty or nolo contendere and the punishment does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant, a defendant

may appeal only those matters that were raised by written motion filed and ruled on before

trial, or after getting the trial court’s permission to appeal. Tex. Code Crim. Proc. Ann. art.

44.02 (Vernon 1979); Tex. R. App. P. 25.2 (a)(2). The record does not indicate any pretrial

motions were filed or ruled on before the final hearing. Neither does it contain permission

from the trial court to appeal.1




       1
        We note that under the recent decision, Griffin v. State, No. 1092-03, 2004 Tex.
Crim. App. LEXIS 1614 (Tex.Crim.App. Sept. 29, 2004), only matters raised in motions filed
and ruled on before trial may be appealed unless permission is given by the trial court.
Jurisdictional defects are no longer exempted from the requirements of Texas Rule of
Appellate Procedure 25.2(a)(2) and must be raised by a writ of habeas corpus. Griffin v.
State, 2004 Tex.Crim.App. LEXIS 1614 at *10.

                                             -2-
       If the record does not contain the certification required by Rule 25.2, that the

defendant has a right to appeal, the appeal must be dismissed. Tex. R. App. P. 25.2(d).

Here the trial court certified that the defendant has no right of appeal and that the

defendant has waived the right of appeal.2


       Because appellant has no right of appeal to this court, we do not consider

appellant’s request for appointment of counsel on appeal. Tex. Code Crim. Proc. Ann. art.

1051(d) (Vernon Supp. 2004-05). Accordingly, the appeal is dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d).




                                                   James T. Campbell
                                                        Justice


Do not publish.




       2
         In addition, a supplemental clerk’s record has been filed with this court containing
a letter from appellant to the trial court requesting appointment of counsel. The trial court
has written, on the face of the letter, “This was a plea bargain and the court does not give
permission to appeal. No attorney will be appointed.” See Tex. R. App. P. 34.5(c)(3).

                                             -3-